Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hekeby stipulated and agreed, by and between counsel for the respective parties hereto,-subject to the approval of the Court, that the'merchandise covered by the reappraisement noted above, consists of bottles and jars, similar in all material respects to the merchandise the subject of United States v. Guerlain, Inc., decided in C. A. D. 146.
It is further stipulated and agreed, that the said merchandise was appraised upon the cost of production under Section 402 (f) of the Tariff Act of 1930.
It is further stipulated and agreed, that the issue with respect to said merchandise, covered by the reappraisement noted above, is the same as the issue involved in the case of United States v. Guerlain, Inc., supra.
It is further stipulated and agreed, that the cost of materials, fabrication, manipulation- or. other process employed in manufacturing or producing such merchandise, plus the usual general expenses, plus the cost of all containers, coverings and other costs, charges and expenses incident to placing the merchandise in packed condition ready for shipment to the United States and plus an addition for profit equal to the profit which ordinarily is added to the cost of merchandise of the same general character by manufacturers or producers in the country of manufacture who are engaged in the manufacture of merchandise of the same class or kind, is 65 francs per 100 bottles, plus 20%, plus packing.
It is further stipulated and agreed, between the parties hereto, that the record in C. A. D. 146 be incorporated and made a part of the record in the *1003reappraisement noted above and that the reappraisement be deemed submitted on this stipulation.
On the agreed facts I find the cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is 65 francs per 100 bottles, plus 20 per centum, plus packing.
Judgment will be rendered accordingly.